DETAILED ACTION
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 10, 12, 16, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deevi (US 5,093,894) in view of Fleischhauer (US 5,591,368). 
Deevi teaches an apparatus 8 comprising a heater 3 configured to heat smokeable material to volatilize at least one component of the smokeable material, wherein the heater is elongate and comprises a plurality of independently controllable heating regions 4 arranged sequentially along a longitudinal axis of the heater, wherein each heating region comprises a longitudinal heating element having a length which is less than a length of the heater, wherein the heater comprises a longitudinal surface which extends over the plurality of heating regions, wherein the heater is configured to heat smokeable material located inside a longitudinal surface of the heater, wherein the heater is arranged along a longitudinal axis of the apparatus and smokeable material is located co-axially inwardly of a longitudinal surface of the heater, wherein each heating region is arranged to heat a different section of the smokeable material [Fig. 1-3; col. 4, l. 17-33; col. 4, l. 65 to col. 5, l. 27; col. 5, l. 47 to col. 6, l. 18]. 
Deevi does not teach the heater is configured such that, during activation of one heating region, at least one other heating region may be partially or fully activated. Fleischhauer teaches a heater for an electrical smoking system wherein if a longer puff is desired than is obtained by a pulsing of a single heater blade, then the control logic is configured to fire another heater or additional heater blade(s) immediately after the pulsing of the initial heater blade, or during a final portion of the initial pulsing, to heat another segment of the cigarette [col. 15, l. 17-25]. In other words, during activation of one heating region, at least one other heating region is partially or fully activated. It would have been obvious to one of ordinary skill in the art to apply this configuration to the apparatus of Deevi to achieve predictable results, such as quicker heating and usage. 
Deevi teaches the heater is configured to heat the smokeable material to a temperature in a range of approximately 100-600°C, overlapping the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

Claims 1, 2, 3, 5-12, and 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams (US 2007/0102013) in view of Deevi and Fleischhauer. 
Adams teaches an apparatus comprising: an elongate heater configured to heat smokeable material contained within the apparatus in use to volatilize at least one component of the smokeable material, wherein the heater is configured to heat smokeable material located inside the longitudinal surface of the heater, the apparatus is arranged so that smokeable material contained within the apparatus in use is located co-axially inwardly of the longitudinal surface of the heater, the heater is substantially cylindrical in shape, wherein the heater is configured to heat the smokeable material contained within the apparatus to a temperature in a range of approximately 150°C to 220°C [Fig. 1-4; 0023-0036]. 
Adams does not teach independently controllable heating regions. Deevi teaches a heater for use within a smoking device, comprising a plurality of independently controllable heating segments (regions) arranged along a longitudinal axis of the heater for more efficient energy consumption and allowing for intermittent use [col. 2, line 20 to col. 3, line 30; col. 4, line 65 to col. 5, line 8; Fig. 1 -2]. It would have been obvious to one of ordinary skill in the art to modify the elongate heater of Adams to define a plurality of independently controllable heating regions arranged along the first length for the above reasons. 
Modified Adams does not teach the heater is configured such that, during activation of one heating region, at least one other heating region may be partially or fully activated. Fleischhauer teaches a heater for an electrical smoking system wherein if a longer puff is desired than is obtained by a pulsing of a single heater blade, then the control logic is configured to fire another heater or additional heater blade(s) immediately after the pulsing of the initial heater blade, or during a final portion of the initial pulsing, to heat another segment of the cigarette [col. 15, l. 17-25]. In other words, during activation of one heating region, at least one other heating region is partially or fully activated. It would have been obvious to one of ordinary skill in the art to apply this configuration to the apparatus of modified Adams to achieve predictable results, such as quicker heating and usage. 
Thus, the elongate heater of modified Adams would comprise a longitudinal surface which extends over the plurality of heating regions and a length of each of the heating regions is less than a length of the heater, and each heating region would be centered about the central axis of the heater arranged to heat a section of the smokeable material adjacent to that heating region, i.e. each of the heating regions is arranged to heat a different section of the smokeable material, such that thermal energy emitted by any one of the plurality of independently controllable heating regions travels in a radial direction from a longitudinal surface into a corresponding portion of the elongate smokeable material heating chamber to provide heat to a corresponding one or more individual section of the cartridge of smokeable material. Regarding claim 3, each heating region of modified Adams comprises a heating element having a length which is less than the first length [Deevi Fig. 1-2], wherein each heating element is interpreted to be longitudinal, each heating region comprises a ring-shaped section of heater, and a substantially cylindrical section of the heater. Adams teaches in another embodiment, heater 72 is configured to heat smokeable material located around an outside of the longitudinal surface of the heater, wherein the heater is arranged along a longitudinal axis of the apparatus and smokeable material is located co-axially outwardly of the longitudinal surface of the heater [Fig. 7; 0045]. It would have been obvious to one of ordinary skill in the art to modify heater 72 to comprise the heating regions as described above the for the same reasons. The smokeable material shown in Fig. 7 is interpreted as a substantially tubular body, wherein each heating region comprises a disk-shaped section of heater. In any case, the claimed limitation is merely a change in shape. The courts have held changes in shape to be prima facie obvious, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04.  

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Deevi and Fleischhauer as applied to claim 1 above, and further in view of Roof (US 2008/0085139).
Deevi teaches the heating regions are arranged along the longitudinal axis of the heater but does not specifically disclose an end-to-end relationship. Roof teaches a segmented heater comprising a plurality of independently controllable heating elements arranged in an end-to-end relationship [0008, 0021-0027]. It would have been obvious to one of ordinary skill in the art at the time of invention to arrange the heating regions in an end-to-end relationship along the longitudinal axis of the heater in Deevi to actively control and adjust the temperature profile of the heater [Roof 0026].
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Adams, Deevi, and Fleischhauer as applied to claim 1 above, and further in view of Roof. 
Modified Adams teaches the heating regions are arranged along the longitudinal axis of the heater but does not specifically disclose an end-to-end relationship. Roof teaches a segmented heater comprising a plurality of independently controllable heating elements arranged in an end-to-end relationship [0008, 0021-0027]. It would have been obvious to one of ordinary skill in the art at the time of invention to arrange the heating regions in an end-to-end relationship along the longitudinal axis of the heater in modified Adams to actively control and adjust the temperature profile of the heater [Roof 0026].
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Adams, Deevi, and Fleischhauer as applied to claim 1 above, and further in view of Gubler (US 2009/0304372).
An embossed exterior surface of the heater is not disclosed by modified Adams. Gubler teaches a heater wherein raised (embossed) areas enlarge a surface area [0023]. It would have been obvious to one of ordinary skill in the art to provide the heater of modified Adams with an embossed exterior surface to increase the surface area for contact with the smokeable material. 
Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Deevi and Fleischhauer as applied to claim 1 above, and further in view of Robinson (US 2008/0092912). 
Regarding claims 18 and 19, modified Deevi does not specifically teach a controller configured to activate the plurality of independently controllable heating regions sequentially over a period of time. Robinson teaches a smoking apparatus comprising a controller configured to activate independently controllable heating regions in response to a puff until all the regions have been supplied with power once, i.e. configured to activate the heating regions sequentially over a period of time [0110]. It would have been obvious to one of ordinary skill in the art to apply this configuration to the apparatus of Deevi to achieve the predictable result of incrementally heating and volatilizing the smokeable material.
Regarding claim 20, Deevi teaches the elongate heater is responsive to electrical energy to emit thermal energy but does not teach a ceramics heater. Robinson teaches a ceramics heater responsive to electrical energy to emit thermal energy [0110]. As this is a conventional material known in the art, it would have been obvious to one of ordinary skill in the art to use a ceramics heater as the elongate heater of Deevi to achieve the predictable result of heating and volatilizing the smokeable material.
Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Adams, Deevi, and Fleischhauer as applied to claim 1 above, and further in view of Robinson (US 2008/0092912). 
Regarding claims 18 and 19, modified Adams does not specifically teach a controller configured to activate the plurality of independently controllable heating regions sequentially over a period of time. Robinson teaches a smoking apparatus comprising a controller configured to activate independently controllable heating regions in response to a puff until all the regions have been supplied with power once, i.e. configured to activate the heating regions sequentially over a period of time [0110]. It would have been obvious to one of ordinary skill in the art to apply this configuration to the apparatus of modified Adams to achieve the predictable result of incrementally heating and volatilizing the smokeable material.
Regarding claim 20, Adams teaches the elongate heater is responsive to electrical energy to emit thermal energy [0029] but does not teach a ceramics heater. Robinson teaches a ceramics heater responsive to electrical energy to emit thermal energy [0110]. As this is a conventional material known in the art, it would have been obvious to one of ordinary skill in the art to use a ceramics heater as the elongate heater of modified Adams to achieve the predictable result of heating and volatilizing the smokeable material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/               Examiner, Art Unit 1747